Exhibit 10.2
 
RESTRICTED STOCK AWARD AGREEMENT
APRIL 15, 2016 Time-Based Award
THIS RESTRICTED STOCK AWARD AGREEMENT (“Agreement”) is made effective and
entered into as of April 15, 2016, by and between PIER 1 IMPORTS, INC., a
Delaware corporation (the “Company”), and _____________________ (the “Grantee”).
WHEREAS, pursuant to the provisions of the Pier 1 Imports, Inc. 2015 Stock
Incentive Plan, as restated and amended (the “Plan”), the Committee that
administers the Plan has the authority to grant Awards under the Plan to
employees of the Company and its Affiliates; and
WHEREAS, the Committee has determined that the Grantee be granted a Restricted
Stock Award under the Plan for the number of shares and upon the terms set forth
below;
NOW, THEREFORE, the Company and the Grantee hereby agree as follows:
1. Grant of Award.  The Grantee is hereby granted a Restricted Stock Award under
the Plan (this “Award”), subject to the terms and conditions hereinafter set
forth, with respect to _________________________________________________________
(________) restricted shares of Common Stock.  Restricted shares of Common Stock
covered by this Award shall be represented by a stock certificate registered in
the Grantee’s name, or by uncertificated shares designated for the Grantee in
book-entry form on the records of the Company’s transfer agent, subject to the
restrictions set forth in this Agreement.  Any stock certificate issued shall
bear the following or a similar legend:
“The transferability of this certificate and the shares of Common Stock
represented hereby are subject to the terms, conditions and restrictions
(including forfeiture) contained in the Pier 1 Imports, Inc. 2015 Stock
Incentive Plan, as restated and amended and the Restricted Stock Award Agreement
entered into between the registered owner and Pier 1 Imports, Inc.  A copy of
such plan and agreement is on file in the offices of Pier 1 Imports, Inc., 100
Pier 1 Place, Fort Worth, Texas 76102.”
Any Common Stock certificates or book-entry uncertificated shares evidencing
such shares shall be held in custody by the Company or, if specified by the
Committee, with a third party custodian or trustee, until the restrictions
thereon shall have lapsed, and, as a condition of this Award, the Grantee shall
deliver a stock power, duly endorsed in blank, relating to any certificated
restricted shares of Common Stock covered by this Award.
2. Transfer Restrictions.  Except as expressly provided herein, this Award and
the restricted shares of Common Stock issued with respect to this Award are
non‑transferable otherwise than by will or by the laws of descent and
distribution, and may not otherwise be assigned, pledged or hypothecated or
otherwise disposed of and shall not be subject to execution, attachment or
similar process.  Upon any attempt to effect any such disposition, or upon the
levy of any such process, this Award shall immediately become null and void and
the restricted shares of Common Stock relating thereto shall be forfeited.
3. Restrictions.  The restrictions on the shares of Common Stock covered by this
Award shall lapse and such shares shall vest at the rate of (i) thirty-three
percent (33%) of such shares on first anniversary date of grant of this Award,
(ii) thirty-three percent (33%) of such shares on the second anniversary date of
grant of this Award, and (iii) thirty-four percent (34%) of such shares on the
third anniversary of the date of grant of this Award.  Upon termination of
employment of the Grantee with the Company or any Affiliate of the Company (or
the successor of any such company) for any reason, the Grantee shall forfeit all
rights in shares of Common Stock covered by this Award as to which the
restrictions thereon shall not have lapsed, and the ownership of such shares
shall immediately vest in the Company.  For purposes of this Award, no
termination of Grantee’s employment shall occur as a result of the transfer of
Grantee between the Company and any Affiliate or as a result of the transfer of
the Grantee between two Affiliates.  The cessation of a relationship between the
Company and an Affiliate with which the Grantee is employed whereby such company
is no longer an Affiliate shall constitute a termination of employment of the
Grantee.
4. Voting and Dividend Rights.  With respect to the Common Stock covered by this
Award for which the restrictions have not lapsed, the Grantee shall have the
right to vote such shares, but shall not receive any cash dividends paid with
respect to such shares.  Any dividend or distribution payable with respect to
restricted shares of Common Stock covered by this Award that shall be paid in
shares of Common Stock shall be subject to the same restrictions provided for
herein. Any other form of dividend or distribution payable on shares of the
restricted shares of Common Stock covered by this Award, and any consideration
receivable for or in conversion of or exchange for the restricted shares of
Common Stock covered by this Award, unless otherwise determined by the
Committee, shall be subject to the terms and conditions of this Restricted Stock
Award Agreement or with such modifications thereof as the Committee may provide
in its absolute discretion.
 
-1-

--------------------------------------------------------------------------------

 
5. Distribution Following End of Restrictions.  Upon the expiration of the
restrictions provided in Section 3 hereof as to any portion of the restricted
shares of Common Stock covered by this Award, the Company in its sole discretion
will either cause a certificate evidencing such amount of Common Stock to be
delivered to the Grantee (or, in the case of his death after such events, cause
such certificate to be delivered to Grantee's legal representative, beneficiary
or heir) or provide book-entry uncertificated shares designated for the Grantee
(or, in the case of his death after such events, provide book-entry
uncertificated shares designated for Grantee's legal representative, beneficiary
or heir) on the records of the Company’s transfer agent free of the legend or
restriction regarding transferability, as the case may be; provided, however,
that the Company shall not be obligated to issue any fractional shares of Common
Stock.  All shares of Common Stock covered by this Award which do not vest as
provided in Section 3 above, shall be forfeited by the Grantee along with all
rights thereto, and the ownership of such shares shall immediately vest in the
Company.
6. Tax Withholding.  The obligation of the Company to deliver any certificate or
book-entry uncertificated shares to the Grantee pursuant to Section 5 hereof
shall be subject to the receipt by the Company from the Grantee of any minimum
withholding taxes required as a result of the grant of the Award or lapsing of
restrictions thereon.  The Grantee may satisfy all or part of such withholding
tax requirement by electing to require the Company to purchase that number of
unrestricted shares of Common Stock designated by the Grantee at a price equal
to the Fair Market Value on the date of lapse of the restrictions or, if the
Common Stock did not trade on such day, on the first preceding day on which
trading occurred.  The Company shall have the right, but not the obligation, to
sell or withhold such number of unrestricted shares of Common Stock
distributable to the Grantee as will provide assets for payment of any tax so
required to be paid by the Company for Grantee unless, prior to such sale or
withholding, Grantee shall have paid to the Company the amount of such tax.  Any
balance of the proceeds of such a sale remaining after the payment of such taxes
shall be paid over to Grantee.  In making any such sale, the Company shall be
deemed to be acting on behalf and for the account of Grantee.
 
 
-2-

--------------------------------------------------------------------------------

 
 
 
7. Securities Laws Requirements.  The Company shall not be required to issue
shares pursuant to this Award unless and until (a) such shares have been duly
listed upon each stock exchange on which the Company’s Common Stock is then
listed; and (b) the Company has complied with applicable federal and state
securities laws.  The Committee may require the Grantee to furnish to the
Company, prior to the issuance of any shares of Common Stock in connection with
this Award, an agreement, in such form as the Committee may from time to time
deem appropriate, in which the Grantee represents that the shares acquired by
Grantee under this Award are being acquired for investment and not with a view
to the sale or distribution thereof.
8. Incorporation of Plan Provisions.  This Restricted Stock Award Agreement is
made pursuant to the Plan and is subject to all of the terms and provisions of
the Plan as if the same were fully set forth herein, and receipt of a copy of
the Plan is hereby acknowledged.  Capitalized terms not otherwise defined herein
shall have the same meanings set forth for such terms in the Plan.
9. Miscellaneous.  This Restricted Stock Award Agreement (a) shall be binding
upon and inure to the benefit of any successor of the Company, (b) shall be
governed by the laws of the State of Delaware, and any applicable laws of the
United States, and (c) may not be amended without the written consent of both
the Company and the Grantee.  No contract or right of employment shall be
implied by this Agreement, nor shall this Agreement interfere with or restrict
in any way the rights of the Grantee’s employer to discharge the Grantee at any
time for any reason whatsoever, with or without cause.  The terms and provisions
of this Agreement shall constitute an instruction by the Grantee with respect to
any uncertificated restricted shares of Common Stock covered by this Award.
IN WITNESS WHEREOF, the parties hereto have executed this Restricted Stock Award
Agreement on the date first above written.
 

 
COMPANY:
 
GRANTEE: 
               
Pier 1 Imports, Inc. 
         
By:
 
 
 
 
 
     Alexander W. Smith
 
 
 
 
     President and CEO
 
 
 
 
 
 
Soc. Sec. #
 
 
 
 
 
 
 
 
 
Address:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
                   
 
 
 
Email:
 



 
-3-